Citation Nr: 0921006	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-11 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic skin 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia denied 
entitlement to service connection for a chronic skin 
disability.  

In February 2007 and June 2008 this matter was remanded to 
the Appeals Management Center (AMC) for further development.  
The AMC was instructed to request the medical records of A.H. 
Stern. M.D.  The Veteran did not provide the necessary 
authorization form to request the records.  Therefore, this 
case was readjudicated in January 2009 without the additional 
evidence.  The Board notes that the duty to assist is not a 
one-way street.  If a Veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  As the outcome remained unfavorable for the 
Veteran, this case has returned to the Board for appellate 
review.  


FINDING OF FACT

The Veteran does not have a chronic skin disability that was 
present in service or is otherwise related to active duty.


CONCLUSION OF LAW

A chronic skin disability was not incurred or aggravated in 
the Veteran's active duty.  38 U.S.C.A. §§  1110, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.303 (2008).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2002 and March 2007, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103 (a) (West 2002) and 38 
C.F.R. § 3.159 (b) (2008).  Specifically, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate his claim.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
Thus, the Veteran has been able to participate effectively in 
the processing of his claim.  

Although the Veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  Treatment records have been secured.  The 
Veteran has been medically evaluated in conjunction with his 
claim.

Service Connection

The Veteran contends that he has a chronic skin disability as 
a result of service.  Specifically, he states that since 
service the skin on his feet breaks out.  In order to 
establish direct service connection, three elements must be 
satisfied.  There must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 1110, 1131 & 38 C.F.R. § 
3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999). 
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

At the onset, service connection requires that there be a 
current disability demonstrated by the record.  The Veteran 
underwent a VA examination for skin diseases in September 
2008; his skin was normal.  He reported since his military 
service, "every so often my skins breaks out."  The Veteran 
reported no treatment for any specific disease.  He stated he 
used over-the-counter topical cream.  The Veteran had no 
systemic symptoms associated with skin lesions or skin 
cancer.  On examination, there was no lesions, eczema, acne 
or chloracne.  Skin over both hands was normal.  The examiner 
diagnosed normal skin.  The examiner noted no chronic skin 
condition was identified at the time of examination.  No heat 
rash or residuals of a previous infected thumb was noted.  

The examiner did not have the claims file for review at the 
time of examination.  Therefore, when the claims folder was 
available in November 2008, the examiner provided an 
addendum.  The examiner noted on review of the claims folder, 
no evidence of treatment for skin problems.  In service the 
Veteran treated for a possible heat rash and an infected 
thumb.  Post-service there was no documentation in the file 
to support a claim of a chronic skin disease or any residuals 
from the thumb infection.  The examiner's opinion was not 
changed.

As previously stated, there must be medical evidence of a 
current disability to establish entitlement to service 
connection.  Here, a diagnosable disability was not found on 
VA examination.  

The Veteran's service treatment records shows treatment for 
heat rash on the arms in June 1968, and a thumb infection in 
September 1968.  There is no record of any treatment 
involving the feet.  The service treatment records are absent 
any complaints, diagnosis or treatment of a chronic skin 
disability.  At the time of discharge in November 1969, the 
separation examination notes normal skin.

In February 2004 the Veteran was seen for complaints of a 
rash on both feet.  The private physician's diagnosis was 
dermatitis or hives.  Absent from this diagnosis is evidence 
of an association to service, or that this disability was 
chronic.  The heat rash in service was on the arms and the 
dermatitis or hives more than 35 years later was on the feet.  
In both instances there was no showing of chronic disability.  
The only evidence of continuity of symptomatology after 
service is the Veteran's statement that "every so often my 
skin breaks out".  The Veteran does not see a medical 
provider when this happens and the only support for the 
statement are the clinical reports dated more than 35 years 
apart reflecting treatment in different anatomical areas.  
The separation examination was negative for pathology and the 
VA examiner who reviewed the claims folder saw no evidence to 
support a finding of chronic pathology.  Under the 
circumstances, continuity of symptomatology is not 
established.  See 38 C.F.R. § 3.303(b).  As stated, no 
evidence of a chronic skin disability was found in the 
Veteran's service treatment records or during the September 
2008 VA examination.  

In sum, there is no current credible diagnosis of a chronic 
skin disability of record.  In the absence of proof of the 
presently claimed disability, there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has a chronic skin disability that 
is causally related to his service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Service connection for a chronic skin disability is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


